                                                              ORDERED ACCORDINGLY.


                                                              Dated: December 19, 2018



    1
    2                                                         _________________________________
                                                              Brenda K. Martin, Bankruptcy Judge
    3
    4
    5
    6
    7                            UNITED STATES BANKRUPTCY COURT
    8                               FOR THE DISTRICT OF ARIZONA
    9
        In re:                                                        Chapter 11
   10
        Bob Bondurant School of High                        Case No. 2:18-bk-12041-BKM
   11   Performance Driving, Inc.,
                                                       ORDER GRANTING STIPULATION FOR
   12                                                     SUBSTITUTION OF COUNSEL
                                       Debtor.
   13
   14            The Court having reviewed the Stipulation for Substitution of Counsel
   15 (“Stipulation”)(Doc 100), and good cause appearing,
   16            IT IS ORDERED that the Stipulation is granted.
   17            IT IS FURTHER ORDERED that the law firm of Schian Walker, P.L.C. is
   18 withdrawn as counsel of record for Patricia and Robert Bondurant.
   19            IT IS FURTHER ORDERED that the law firm of Tiffany & Bosco P.A.
   20 is substituted as counsel for Patricia and Robert Bondurant.
   21            IT IS FURTHER OREDERED that all notices, pleadings, orders, and other matters
   22 shall be provided to Christopher R. Kaup of Tiffany & Bosco P.A.
   23            DATED AND SIGNED ABOVE.
   24
   25
   26
        23948-001/4H02946.DOCX
Case 2:18-bk-12041-BKM           Doc 102 Filed 12/19/18
                                                     -1- Entered 12/19/18 11:37:53       Desc
                                  Main Document    Page 1 of 1
